         Case 1:19-cv-02723-CRC Document 20 Filed 01/28/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 INTERNATIONAL BROTHERHOOD OF
 TEAMSTERS, AIRLINE DIVISION, et al.,

                         Plaintiffs,
                                                Case No. 19-cv-2723 (CRC)
                         v.

 ATLAS AIR, INC.,

                         Defendant.

                                          ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby

       ORDERED that [7] Defendant’s Motion to Dismiss is GRANTED. It is further

       ORDERED that [1] Plaintiffs’ Complaint is DISMISSED.

       SO ORDERED.




                                                         CHRISTOPHER R. COOPER
Date: January 28, 2020                                   United States District Judge
